

Execution Version
RATIFICATION AND FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT
THIS RATIFICATION AND FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT (the “Fourth Amendment to Credit Agreement,” or this “Amendment”) is
dated as of March 31, 2019, among VANGUARD NATURAL GAS, LLC, a Kentucky limited
liability company (“Borrower”), VANGUARD NATURAL RESOURCES, INC., a Delaware
corporation, as Parent, and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”), and the financial institutions executing this Amendment
as Lenders.
R E C I T A L S
A.    Borrower, the financial institutions signing as Lenders and Administrative
Agent are parties to a Fourth Amended and Restated Credit Agreement dated as of
August 1, 2017, as amended by a Limited Waiver and First Amendment to Fourth
Amended and Restated Credit Agreement dated as of January 9, 2018, as amended by
a Second Amendment to Fourth Amended and Restated Credit Agreement dated as of
July 5, 2018, and as amended by a Third Amendment to Fourth Amended and Restated
Credit Agreement dated as of December 6, 2018 (as further amended, modified, and
supplemented and in effect prior to the date hereof collectively, the “Original
Credit Agreement”).
B.    Certain Lenders have purported to assign Loans and/or Revolving Credit
Commitments pursuant to Assignment and Assumptions with assignees in
contravention of the condition set forth in Section 12.04(b)(ii)(B) of the
Original Credit Agreement that each partial assignment of a Revolving Credit
Commitment and Loans shall be made as an assignment of a proportionate part of
all the assigning Lender’s rights and obligations under the Original Credit
Agreement, as more specifically described on Schedule A attached hereto (the
“Specified Assignments”).
C.    The parties desire to amend the Original Credit Agreement as hereinafter
provided and to ratify the Specified Assignments as assignments permitted by
Section 12.04 of the Original Credit Agreement, notwithstanding the failure to
comply with the condition set forth in Section 12.04(b)(ii)(B) of the Original
Credit Agreement.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the “Agreement” shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time. In addition, the following terms have
the meanings set forth below:
“Credit Agreement” means the Original Credit Agreement, as amended hereby and as
further amended, modified or supplemented or in effect from time to time after
the date hereof.
“Fourth Amendment Effective Date” means the date when the conditions set forth
in Section 2 of this Amendment have been complied with to the satisfaction of
the Administrative Agent, unless waived in writing by the Administrative Agent.
2.    Conditions Precedent. The obligations, agreements and waivers of Lenders
as set forth in this Amendment are subject to the satisfaction (in the opinion
of Administrative Agent), unless waived in writing by Administrative Agent, of
each of the following conditions (and upon such satisfaction, this Amendment
shall be deemed to be effective as of the Fourth Amendment Effective Date):
(a)    Fourth Amendment to Credit Agreement. Administrative Agent shall have
received duly executed counterparts of this Amendment from Borrower and Lenders
to the Original Credit Agreement constituting the Majority Revolving Lenders.
3.    Amendments to Original Credit Agreement. On the Fourth Amendment Effective
Date,
A.    Section 12.04(b)(ii)(B) of the Original Credit Agreement shall be amended
to read in its entirety as follows:
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among the Revolving Credit Commitments
and the Revolving Loans, on the one hand, and the Term Loans, on the other hand,
on a non-pro rata basis;
B.    Annex I to the Original Credit Agreement is hereby amended and restated in
its entirety as Annex I attached hereto.
4.    Ratification. Each of the undersigned does hereby acknowledge and ratify
each Specified Assignment and does hereby deem each Specified Assignment to be
an assignment of Loans and/or Revolving Credit Commitments, as applicable,
pursuant to Section 12.04 of the Credit Agreement. Notwithstanding Section
12.04(b)(ii)(B) of the Original Credit Agreement, each of the undersigned does
hereby deem each purported assignee of each Specified Assignment to be a Lender
to the extent of the Loans and/or Revolving Credit Commitments assigned thereby
and each purported assignor to have assigned its rights and obligations under
the Credit Agreement to the extent described in, and pursuant to, the applicable
Specified Assignment.
5.    Certain Representations. Borrower represents and warrants that, as of the
Fourth Amendment Effective Date: (a) Borrower has full power and authority to
execute this Amendment and this Amendment constitutes the legal, valid and
binding obligation of Borrower enforceable in accordance with its terms, except
as enforceability may be limited by general principles of equity and applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.
6.    No Further Amendments. Except as previously amended in writing or as
amended hereby, the Original Credit Agreement shall remain unchanged and all
provisions shall remain fully effective between the parties.
7.    Acknowledgments and Agreements. Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto. Borrower, Administrative Agent, Issuing Bank and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect. Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the other Loan Documents, are not impaired in any respect by
this Amendment. This Amendment is a Loan Document and any breach of any
representations, warranties and covenants under this Amendment shall be subject
to Section 10.01 of the Original Credit Agreement.
8.    Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
This Amendment shall constitute a Loan Document for all purposes.
9.    Confirmation of Security. Borrower hereby confirms and agrees that all of
the Security Instruments that presently secure the Obligations shall continue to
secure, in the same manner and to the same extent provided therein, the payment
and performance of the Obligations as described in the Original Credit Agreement
as modified by this Amendment.
10.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.
11.    Incorporation of Certain Provisions by Reference. The provisions of
Section 12.10 of the Original Credit Agreement captioned “Governing Law,”
Section 12.11 of the Original Credit Agreement captioned “Submission to
Jurisdiction”, Section 12.12 of the Original Credit Agreement captioned “Waiver
of Venue”, Section 12.13 of the Original Credit Agreement captioned “Service of
Process”, and Section 12.14 of the Original Credit Agreement captioned “WAIVER
OF JURY TRIAL” are incorporated herein by reference for all purposes.
12.    Entirety, Etc. This Amendment and all of the other Loan Documents embody
the entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[This space is left intentionally blank. Signature pages follow.]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
LOAN PARTIES
VANGUARD NATURAL GAS, LLC
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
VANGUARD NATURAL RESOURCES, INC.
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
VANGUARD OPERATING, LLC
By: Vanguard Natural Gas, LLC,
Its Sole Member
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
EAGLE ROCK ACQUISITION PARTNERSHIP, L.P.
By: EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.,
Its general partner
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    


EAGLE ROCK ACQUISITION PARTNERSHIP II, L.P.
By:    EAGLE ROCK UPSTREAM DEVELOPMENT    COMPANY II, INC.,    Its general
partner
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
EAGLE ROCK ENERGY ACQUISITION CO., INC.
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
EAGLE ROCK ENERGY ACQUISITION CO. II, INC.
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY, INC.
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    


EAGLE ROCK UPSTREAM DEVELOPMENT COMPANY II, INC.
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
ESCAMBIA ASSET CO. LLC
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
ESCAMBIA OPERATING CO. LLC
By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    
VNR HOLDINGS, LLC
By:
Vanguard Natural Gas, LLC,    Its Sole Member

By:      /s/ Ryan Midgett    
Name:    Ryan Midgett    
Title:    CFO    


ADMINISTRATIVE AGENT
CITIBANK, N.A.,
as Administrative agent and Issuing Bank
By:      /s/ Peter Baumann    
Name:    Peter Baumann    
Title:    Vice President    


LENDERS
CITIBANK, N.A.,

By:      /s/ David Quinn    
Name:    David Quinn    
Title:    Attorney In Fact    


BARCLAYS BANK PLC

By:      /s/ David Quinn    
Name:    David Quinn    
Title:    Attorney In Fact    


BANC OF AMERICA CREDIT PRODUCTS, INC.

By:      /s/ Cassie Goodnight    
Name:    Cassie Goodnight    
Title:    Vice President    


ASSOCIATED BANK, N.A.

By:      /s/ Brett P. Stone    
Name:    Brett P. Stone    
Title:    Senior Vice President    


BANK OF MONTREAL

By:      /s/ James V. Ducote    
Name:    James V. Ducote    
Title:    Managing Director    


BANK OF AMERICA, N.A.

By:      /s/ Kevin M. Behan    
Name:    Kevin M. Behan    
Title:    Managing Director    


HANCOCK WHITNEY BANK

By:      /s/ Brock Berilgen    
Name:    Brock Berilgen    
Title:    Senior Vice President    


UBS AG, STAMFORD BRANCH

By:      /s/ Darlene Arias    
Name:    Darlene Arias    
Title:    Director    


By:      /s/ Houssem Daly    
Name:    Houssem Daly    
Title:    Associate Director    


CHASE LINCOLN FIRST COMMERCIAL CORPORATION

By:      /s/ Sean Chudzik    
Name:    Sean Chudzik, Asc.    
Title:    Authorized Signatory    


COMMONWEALTH BANK OF AUSTRALIA

By:      /s/ David Pichut    
Name:    David Pichut    
Title:    Senior Associate    


CAPITAL ONE, NATIONAL ASSOCIATION

By:      /s/ Michael P. Robinson    
Name:    Michael P. Robinson    
Title:    Vice President    


THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

By:      /s/ David Lima    
Name:    David Lima    
Title:    Director    


By:      /s/ Thane Rattew    
Name:    Thane Rattew    
Title:    Managing Director    


ING CAPITAL LLC
By:      /s/ Julie Bieser    
Name:    Julie Bieser    
Title:    Managing Director    


By:      /s/ Charles Hall    
Name:    Charles Hall    
Title:    Managing Director    


ROYAL BANK OF CANADA

By:      /s/ Mari Hodgkinson    
Name:    Mari Hodgkinson    
Title:    Director, Special Loans    


JPMORGAN CHASE BANK, N.A.

By:      /s/ Darren Vanek    
Name:    Darren Vanek    
Title:    Executive Director    


COMMERCIAL BANK

By:      /s/ Cynthia B. Jones    
Name:    Cynthia B. Jones    
Title:    Vice President    


WELLS FARGO BANK, N.A.

By:      /s/ Katherine Scalzo    
Name:    Katherine Scalzo    
Title:    Director    





Schedule A
Specified Assignments
Date
Assignor
Assignee
Facility Assigned
Amount of Revolving Credit Commitment/Loan Assignment
12/12/17
SUNTRUST
BANK
Citibank, N.A.
Term Loan
$1,315,130.26
1/26/18
ZB, N.A.
Barclays Bank PLC
Term Loan
$1,499,248.49
1/31/2018
Barclays Bank
PLC
Cross Sound Distressed Opportunities Fund, L.P. - Series 3
Term Loan
$1,123,135.42
3/14/2018
The Bank of Nova Scotia
Barclays Bank PLC
Term Loan
$3,420,160.63
3/15/2018
Knighthead (NY) Fund, L.P.
Barclays Bank PLC
Revolving Credit
Commitment
$3,206,599.16
3/15/2018
Knighthead Annuity & Life Assurance Company
Barclays Bank PLC
Revolving Credit
Commitment
$3,799,544.55
3/15/2018
KNIGHTHEAD MASTER FUND, L.P.
Barclays Bank PLC
Revolving Credit
Commitment
$27,720,946.51
3/16/2018
Barclays Bank
PLC
Cross Sound Distressed Opportunities Fund, L.P. - Series 3
Revolving Credit
Commitment
$4,852,941.18
3/16/2018
Barclays Bank
PLC
Cross Sound Distressed Opportunities Fund, L.P. - Series 3
Revolving Credit
Commitment
$9,908,362.66
3/16/2018
Barclays Bank
PLC
Cross Sound Distressed Opportunities Fund, L.P. - Series 3
Revolving Credit
Commitment
$19,411,764.71
4/13/2018
ZB, N.A.
Barclays Bank PLC
Revolving Credit
Commitment
$13,226,452.91
4/16/2018
The Bank of Nova Scotia
Barclays Bank PLC
Revolving Credit
Commitment
$10,000,000.00
5/3/2018
UBS AG,
Stamford Branch
WHITEBOX CAJA BLANCA FUND LP
Term Loan
$3,411,588.80
5/7/2018
Citibank, N.A.
WHITEBOX ASYMMETRIC PARTNERS LP
Term Loan
$645,478.20
5/7/2018
Citibank, N.A.
WHITEBOX MULTI STRATEGY PARTNERS LP
Term Loan
$663,076.41
 
8/20/2018
Citibank, N.A.
CITI TROUBLED DEBT
RESTRUCTURE
Term Loan
$3,636,100.32
 
8/20/2018
Citibank, N.A.
CITI TROUBLED DEBT
RESTRUCTURE
Revolving Credit
Commitment
$27,462,565.24
 
9/24/2018
KNIGHTHEAD NY FUND LP
HSBC BANK PLC
Term Loan
$361,653.37
 
9/24/2018
KNIGHTHEAD ANNUITY AND LIFE
HSBC BANK PLC
Term Loan
$428,528.18
 
9/24/2018
KNIGHTHEAD MASTER FUND, L.P.
HSBC BANK PLC
Term Loan
$3,126,481.75
 
11/7/2018
DEUTSCHE BANK AG NEW YORK BRANCH
BANK OF MONTREAL
Term Loan
$3,394,445.14
 
11/29/2018
DEUTSCHE BANK AG NEW YORK BRANCH
BANK OF MONTREAL
Revolving Credit
Commitment
$25,199,263.53
 
12/5/2018
The Bank of Nova Scotia
Black Diamond Credit Strategies Master Fund, Ltd.
Revolving Credit
Commitment
$4,901,001.05
 






ANNEX I
APPLICABLE PERCENTAGES
REVOLVING CREDIT PERCENTAGE
Name of Lender
Commitment
Applicable Percentage
BANK OF MONTREAL
$49,583,509.12
7.315%
BARCLAYS BANK PLC(NEW YORK BRANCH)
$44,331,167.41
6.540%
BLACK DIAMOND CREDIT STRATEGIES
MASTER FUND LTD (FKA) BDC FINANCE LTD
$14,541,155.07
2.145%
WELLS FARGO BANK NA
$30,225,563.77
4.459%
CROSS SOUND DISTRESSED OPPORTUNITIES
FUND LP SERIES 3 (FKA) CROSS SOUND
ENERGY OPPORTUNITY FUND LP SERIES 3
$28,078,568.94
4.142%
CITIBANK, N.A. - ORIGINATIONS
$26,489,820.04
3.908%
ABN AMRO CAPITAL USA LLC
$24,791,754.56
3.657%
BANK OF AMERICA NA
$24,791,754.56
3.657%
CIBC INC
$24,791,754.56
3.657%
CITIZENS BANK
$24,791,754.56
3.657%
CREDIT AGRICOLE
$24,791,754.56
3.657%
FIFTH THIRD BANK (FIFTH THIRD)
$24,791,754.56
3.657%
ING CAPITAL LLC
$24,791,754.56
3.657%
JPMORGAN CHASE BANK NA (JPM CHASE)
$24,791,754.56
3.657%
NATIXIS NEW YORK BRANCH
$24,791,754.56
3.657%
PNC BANK, N.A.
$24,791,754.56
3.657%
ROYAL BANK OF CANADA
$24,791,754.56
3.657%
SUMITOMO MITSUI BANKING CORP.
$24,791,754.56
3.657%
U.S. BANK NATIONAL ASSOCIATION
$24,791,754.56
3.657%
UBS AG, STAMFORD BRANCH
$24,791,754.56
3.657%
CAPITAL ONE, N.A. CAPITAL ONE
FINANCIAL CORPORATION (PARENT)
$18,678,719.19
2.756%
COMERICA BANK
$18,678,719.19
2.756%
COMMONWEALTH BANK OF AUSTRALIA
NEW YORK BRANCH
$18,678,719.19
2.756%
ASSOCIATED BANK NA
$14,603,362.27
2.154%
BANC OF AMERICA CREDIT PRODUCTS INC
$20,518,236.30
3.027%
WHITNEY BANK
$12,226,070.74
1.804%
HUNTINGTON NATIONAL BANK
(HUNTINGTON)
$9,509,166.13
1.403%
SUNTRUST BANK
$9,509,166.13
1.403%
CHASE LINCOLN FIRST COMMERCIAL
CORPORATION
$3,396,130.76
0.501%
BANK OF NOVA SCOTIA
$11,735,061.99
1.731%
Total
$677,867,700.00
100.000%





TERM LOAN PERCENTAGE
Name of Lender
Commitment
Applicable
Percentage
BARCLAYS BANK PLC(NEW YORK BRANCH)
$7,144,089.12
5.788%
BANK OF MONTREAL
$6,771,746.62
5.486%
BANC OF AMERICA CREDIT PRODUCTS INC
$6,670,893.80
5.404%
JPMORGAN CHASE BANK NA (JPM CHASE)
$5,711,339.92
4.627%
CONTRARIAN FUNDS, LLC
$5,428,194.29
4.398%
MORGAN STANLEY SENIOR FUNDING INC
SENIOR FUNDING INC
$4,890,167.28
3.962%
WELLS FARGO BANK NA
$4,127,982.53
3.344%
HSBC BANK PLC (HSBC)
$3,896,932.00
3.157%
CITI TROUBLED DEBT RESTRUCTURE CBNA
$3,617,782.43
2.931%
MONARCH MASTER FUNDING LTD
$3,565,885.34
2.889%
MARATHON SPECIAL OPPORTUNITY MASTER
FUND LTD
$3,403,789.99
2.758%
BANK OF AMERICA NA
$3,385,873.31
2.743%
WHITEBOX CAJA BLANCA FUND LP
$3,385,873.31
2.743%
ABN AMRO CAPITAL USA LLC
$3,385,873.30
2.743%
CIBC INC
$3,385,873.30
2.743%
CITIZENS BANK
$3,385,873.30
2.743%
CREDIT AGRICOLE CIB-NEW YORK-NY BRANCH
$3,385,873.30
2.743%
FIFTH THIRD BANK (FIFTH THIRD)
$3,385,873.30
2.743%
ING CAPITAL LLC
$3,385,873.30
2.743%
NATIXIS NEW YORK BRANCH
$3,385,873.30
2.743%
PNC BANK, N.A.
$3,385,873.30
2.743%
ROYAL BANK OF CANADA
$3,385,873.30
2.743%
SUMITOMO MITSUI BANKING CORP. (FKA THE
SUMITOMO BANK)
$3,385,873.30
2.743%
U.S. BANK NATIONAL ASSOCIATION
$3,385,873.30
2.743%
CAPITAL ONE, N.A. CAPITAL ONE FINANCIAL
CORPORATION (PARENT)
$2,551,000.44
2.067%
COMERICA BANK
$2,551,000.44
2.067%
COMMONWEALTH BANK OF AUSTRALIA NEW
YORK BRANCH
$2,551,000.44
2.067%
CROSS SOUND DISTRESSED OPPORTUNITIES
FUND LP SERIES 3 (FKA) CROSS SOUND ENERGY
OPPORTUNITY FUND LP SERIES 3
$2,003,347.41
1.623%
ASSOCIATED BANK NA
$1,994,418.53
1.616%
MARATHON CENTRE STREET PARTNERSHIP LP
$1,874,636.98
1.519%
HANCOCK WHITNEY BANK (FKA) WHITNEY
BANK
$1,669,745.74
1.353%
BLACK DIAMOND CREDIT STRATEGIES MASTER
FUND LTD (FKA) BDC FINANCE LTD
$1,324,895.94
1.073%
HUNTINGTON NATIONAL BANK (HUNTINGTON)
$1,298,691.13
1.052%
WHITEBOX MULTI STRATEGY PARTNERS LP
(WHITEBOX ADVISORS LLC)
$1,130,812.80
0.916%
WHITEBOX ASYMMETRIC PARTNERS LP
$950,335.37
0.770%
TRS CREDIT FUND LP (FKA) KTRS CREDIT FUND
LP
$759,227.96
0.615%
MARATHON CREDIT DISLOCATION FUND, LP
(MARATHON ASSET MANAGEMENT, L.P)
$637,478.46
0.516%
MARATHON BLUE GRASS CREDIT FUND LP
$622,705.46
0.504%
MASTER SIF SICAV SIF
$583,175.23
0.472%
CHASE LINCOLN FIRST COMMERCIAL
CORPORATION
$463,818.26
0.376%
ARISTEIA MASTER LP
$325,921.91
0.264%
REEF ROAD MASTER FUND LTD
$299,942.02
0.243%
SIERRA PACIFIC SECURITIES LLC
$181,147.00
0.147%
PENTELI MASTER FUND LTD (MARATHON ASSET MANAGEMENT)
$108,708.63
0.088%
FIRST BALLANTYNE LLC
$97,399.28
0.079%
JAMES MICHAEL FORD
$50,941.12
0.041%
THREE LITTLE BIRDS INVESTMENTS LLC
$50,941.12
0.041%
WHITEBOX INSTITUTIONAL PARTNERS LP
$32,602.31
0.026%
CITIBANK NA
$27,915.69
0.023%
WINDERMERE IRELAND FUND PLC
$18,950.13
0.015%
CLARENCE HUGS EDWARDS JR
$15,282.48
0.012%
FRED C ALEXANDER III
$5,094.27
0.004%
SCOTT J SIMONS
$5,094.27
0.004%
JOHN EDWARD KRESHON
$4,075.29
0.003%
MICHAEL D JOHNSON
$2,037.65
0.002%
Total:
$123,437,500.00
100.00%





FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT– Page 1